DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  Claims 9 and 10 contain the abbreviation “HG” in line 4 of claim 9 and line 3 of claim 10. The abbreviation should be fully spelled out before being used in the claims, e.g. “Hi-light Graininess (HG) value”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (JP 2014-004552 A, hereafter ‘552, with machine translation).
	Claim 1: Yokota ‘552 teaches a method for forming a multilayer coating film (abstract, claim 1, [0001]) comprising:
	applying an electrodeposited coating paint, which corresponds to the claimed colored paint, to a substrate (claim 1, [0011], [0013]) and heating to form a colored film (claim 1, [0011], [0013]);
	applying a first base coating, which corresponds to the claimed base paint, to the colored film (claim 1, [0011]);
	applying a second base coating, which corresponds to the claimed effect pigment dispersion, to the first base coating (claim 1, [0011]);
	applying a clear coat paint to the second base coating (claim 1, [0011]); and
	heating the first base coating, second base coating, and clear coat paint to simultaneously cure the three films (claim 1, [0011]),
	wherein the second base coating comprises water ([0011]), a surface conditioner, which corresponds to the claimed surface adjusting agent ([0186]), a flake effect pigment ([0072], [0177], [0178]), and a thickener (rheology control agent) ([0186]), and has a solids content of 2 to 15 mass% ([0125]).

	With respect to claim 1, Yokota ‘552 does not explicitly teach that the effect pigment dispersion has a solids content of 0.5 to 10 mass%.


	Claim 4: Yokota ‘552 teaches that the flake effect pigment can be contained in the effect pigment dispersion in an amount of 5 to 25 mass% based on the solids content of the effect pigment dispersion ([0179]), where the effect pigment dispersion has a solids content of 2 to 15 mass% ([0125]).
	This gives a flake effect pigment concentration of 0.1 to 3.75 parts by mass based on 100 parts by mass of the effect pigment dispersion.

	With respect to claim 4, Yokota ‘552 does not explicitly teach that the flake effect pigment is in an amount of 0.2 to 5 parts by mass based on 100 parts by mass of the effect pigment dispersion.
	However, the claimed flake effect pigment amount of 0.2 to 5 parts by mass based on 100 parts by mass of the effect pigment dispersion is obvious over the flake effect pigment amount of 0.1 to 3.75 parts by mass based on 100 parts by mass of the effect pigment dispersion taught by Yokota ‘552 because they overlap. See MPEP 2144.05.

	Claim 6: Yokota ‘552 teaches that the effect pigment dispersion film can have a thickness of 0.1 to 6 µm (claim 1, [0011]).

	However, the claimed thickness range of 0.02 to 5 µm is obvious over the thickness range of 0.1 to 6 µm taught by Yokota ‘552 because they overlap. See MPEP 2144.05.

	Claim 7: Yokota ‘552 teaches that the first base coating can comprise color pigments ([0011], [0071]) and is, therefore, a colored film.
	Claim 8: Yokota ‘552 teaches that the clear coat paint can be a two-component coating comprising a hydroxy-containing resin and a polyisocyanate compound ([0199]).

	Claim 9: Yokota ‘552 teaches that the flake effect pigment can be a vapor deposited aluminum metal flake pigment ([0072]).
	With respect to claim 9, Yokota ‘552 does not explicitly teach that the coating film has a 60 degree gloss value of 120 or more and an HG value of 10 to 40.
Yokota ‘552 teaches the claimed invention above but fails to teach a 60 degree gloss value of 120 or more and an HG value of 10 to 40. It is reasonable to presume that the claimed a 60 degree gloss value HG value are inherent to the film formed by the method taught by Yokota ‘552. Support for said presumption is found in the use of like materials (i.e. forming a multilayer film using an effect pigment dispersion comprising vapor deposited aluminum metal flake pigment) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 10: Yokota ‘552 teaches that the flake effect pigment can be aluminum flake pigment ([0072]).
	With respect to claim 10, Yokota ‘552 does not explicitly teach that the coating film has a 60 degree gloss value of 105 or more and an HG value of 35 to 65.
Yokota ‘552 teaches the claimed invention above but fails to teach a 60 degree gloss value of 105 or more and an HG value of 35 to 65. It is reasonable to presume that the claimed a 60 degree gloss value HG value are inherent to the film formed by the method taught by Yokota ‘552. Support for said presumption is found in the use of like materials (i.e. forming a multilayer film using an effect pigment dispersion comprising aluminum flake pigment) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Yokota ‘552 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota ‘552 as applied to claim 1 above, and further in view of Kitazono et al. (U.S. Patent Application Publication 2014/0004365, hereafter ‘365).
	Yokota ‘552 teaches the limitations of claim 1, as discussed above. With respect to claim 2, Yokota ‘552 does not explicitly teach that the effect pigment dispersion has a 

	Kitazono ‘365 teaches a method of forming a multilayer coating film (abstract) comprising coating a first base coating on a substrate, coating a second base coating comprising an effect pigment dispersion on the first base coating, coating a clear coating on the second base coating, and simultaneously curing the three coatings (abstract, [0349]). Kitazono ‘365 teaches that the viscosity of the effect pigment containing coating composition affects the smoothness and luster of the resulting coating film ([0349], [0361]). Both Kitazono ‘365 and Yokota ‘552 teach methods of forming a multilayer coating film (abstract) comprising coating a first base coating on a substrate, coating a second base coating comprising an effect pigment dispersion on the first base coating, coating a clear coating on the second base coating, and simultaneously curing the three coatings (‘552, claim 1, [0011], [0072]; ‘365, abstract, [0349]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity of the effect pigment dispersion coating in the method taught by Yokota ‘552 because the viscosity of the effect pigment containing coating composition affects the smoothness and luster of the resulting coating film, as taught by Kitazono ‘365.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota ‘552 as applied to claim 1 above, and further in view of Shishaku et al. (U.S. Patent Application Publication 2015/0368484, hereafter ‘484).
Yokota ‘552 teaches the limitations of claim 1, as discussed above. With respect to claim 3, Yokota ‘552 does not explicitly teach that the surface conditioner has a dynamic surface tension of 50 to 70 mN/m.
Shishaku ‘484 teaches a method of making a multilayer coating comprising applying a first base layer, applying a second base layer to the first base layer where the second base layer can comprise an effect pigment, applying a clear coating to the second base layer, and simultaneously curing the three layers (abstract, [0002], [0119], [0120]). Shishaku ‘484 teaches that a surface conditioner in the second base layer can be polyether-modified polydimethyl siloxane ([0125]). Both Shishaku ‘484 and Yokota ‘552 teach methods of making a multilayer coating (‘552, abstract, claim 1; ‘484, abstract, [0002]).
Yokota ‘552 is silent with regards to the type of surface conditioner in the effect pigment containing layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyether-modified polydimethyl siloxane surface conditioner taught by Shishaku ‘484 as the surface conditioner in the effect pigment containing layer in the method taught by Yokota ‘552 because it would have been the selection of a known material based on its suitability for the intended purpose of being the surface conditioner in an effect pigment containing coating layer. See MPEP 2144.07.

The modified teachings of Yokota ‘552 teaches the claimed invention above but fails to teach a surface conditioner dynamic surface tension of 50 to 70 mN/m. It is reasonable to presume that the dynamic surface tension is inherent to the polyether-modified polydimethyl siloxane surface conditioner in the modified teachings of Yokota ‘552. Support for said presumption is found in the use of like materials (i.e. polyether-modified polydimethyl siloxane surface conditioner) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the modified teachings of Yokota ‘552 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota ‘552 as applied to claim 1 above, and further in view of DKS Co. (JP 5,939,695 B1, hereafter ‘695, with machine translation).
Yokota ‘552 teaches the limitations of claim 1, as discussed above. With respect to claim 5, Yokota ‘552 does not explicitly teach that the rheology control agent is a cellulose nanofiber.
DKS Co ‘695 teaches a coating method ([0001], [0002], [0010]). DKS Co ‘695 teaches that the coating composition can comprise cellulose nanofibers as a thickener ([0002]). Both DKS Co ‘695 and Yokota ‘552 teach coating methods (‘552, abstract, claim 1; ‘695, [0001], [0002], [0010]).
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/349744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the copending application overlap or encompass the limitations of the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/349744 in view of Kitazono et al. ‘365. The claims of the copending application contain the limitations of the claims of the current application except that the effect pigment dispersion has a viscosity of 60 to 2000 mPa∙s measured using a Brookfield type viscometer at a rotor rotational speed of 60 rpm at a temperature of 20°C. However, this limitation is obvious in view of Kitazono ‘365, as discussed above. 
This is a provisional nonstatutory double patenting rejection.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/349744 in view of Shishaku et al. ‘484. The claims of the copending application contain the limitations of the claims of the current application except that the surface adjusting agent has a dynamic surface tension of 50 to 70 mN/m. However, this limitation is obvious in view of Shishaku ‘484, as discussed above. 
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713